Title: Circular to the Artillery Field Officers, 15 May 1799
From: Hamilton, Alexander
To: Artillery Field Officers


Circular
New York May 15. 1799
Sir

I send you for your information the arrangement which has been adopted for the organisation and disposition of the  Regt. of Artillerists.
You will perceive that the batalion which you are to command is to be stationed in

You will do well to apprise without delay the officers who are to compose this batalion of the arrangement—so that such of them who may not at present be with their companies may join them, and that the companies which are not now at their proper destinations may be getting into readiness to proceed thither when the order shall be given for that purpose.
With great consideration   I am Sir   Your Obed servt
